KAPSNER, Justice,
concurring in the result.
[¶ 73] I concur in the result and join in Parts III, IV, V, VI, VII and VIII of Justice Sandstrom’s opinion.
[¶ 74] I do not join in Part II because I do not believe the singular analysis of whether the restraints were visible is sufficient under Deck v. Missouri, 544 U.S. 622, 125 S.Ct. 2007, 161 L.Ed.2d 953 (2005). Instead, having determined the trial court erred by failing to make findings for allowing shackles instead of restraints worn under the clothing in accord with its previous order, it becomes the state’s burden to demonstrate, beyond a reasonable doubt, that the error did not contribute to the verdict. Deck, 544 U.S. at 635, 125 S.Ct. 2007. To decide whether *22the burden has been met, it is necessary to examine the entire record and determine, in light of all the evidence, the probable effect of the error upon the verdict. Based upon a review of all the evidence on the record supporting the conviction and the lack of any evidence on the record that the jury actually saw the shackles, I conclude the error was harmless beyond a reasonable doubt.
[¶ 75] DANIEL J. CROTHERS, concurs.